Levine and Harvey, JJ.,
dissent and vote to affirm in the following memorandum by Harvey, J. Harvey, J. (dissenting). We respectfully disagree with the majority. Although they appear to have tacitly agreed that evidence of the State’s interest in the verdict would have been lawful, if admitted, they conclude that, under all the circumstances of the trial, the court’s error was not sufficiently prejudicial to defendant Martha B. Greenwald (hereafter defendant) on her claim against Charles Diggins (hereafter third-party defendant) to warrant a new trial. They suggest that because the third-party defendant was represented at trial by the Attorney-General and because the expert witnesses who testified on his behalf were described as coemployees of the State, the issue of credibility of the expert witnesses was amply raised. The majority concludes, therefore, that evidence of the State’s interest in the case would only have been cumulative.
The fact that a witness may have an interest in the outcome of the litigation is highly material to the jury’s assessment of that witness’s credibility (65 NY Jur, Witnesses, § 71, pp 233-234). Whether the fact that a witness is employed by a party having an interest in the litigation is sufficient to render that individual an interested witness is itself a question for the jury (Coleman v New York City Tr. Auth., 41 AD2d 812, affd 37 NY2d 137). It is widely accepted that whether a witness has a personal interest in the outcome of the litigation is a factor that the jury must be made aware of in order to adequately perform its unique duty of weighing the evidence and assessing the credibility of witnesses (Calandra v Norwood, 81 AD2d 650, 651; Dobro v Village of Sloan, 48 AD2d 243, 247-248, app dsmd 37 NY2d 804; Richardson, Evidence [10th ed], § 503, pp 490-491; see 8 Carmody-Wait 2d, NY Prac, § 56:75, p 162). We can perceive no reason why it is necessary to relegate defendant to the role of *994relying on jury astuteness in inferring from innuendo that the third-party defendant’s experts were employees of the real party in interest.
It appears obvious that the trial court’s original reluctance to admit evidence of the State’s interest in the case, and the reason its admission was opposed by the Attorney-General, was the fear that the jury would be influenced by such disclosure to the extent that it would make an unwarranted determination of liability in favor of defendant on her third-party claim. In a comparable situation, it has long been the law of this State that disclosure of the existence of liability insurance coverage should not be permitted. That rule is not inflexible, however, and evidence of insurance is permissible if it is relevant to a significant issue in the case (Oltarsh v Aetna Ins. Co., 15 NY2d 111, 118; Leotta v Plessinger, 8 NY2d 449, 461-462).
It appears from the transcript that the predominant issue, if not the only issue, to have been decided by the jury was the question of which safety standards should have been adopted. In that regard the State employee experts testified in contradiction to the testimony of defendant’s experts. Credibility of the expert testimony had to be weighed. Because it is common knowledge that motorists must have liability insurance, it is fair to assume that the jury concluded that defendant’s insurance company, in its own self-interest, paid their expert witnesses. To deny the jury the concomitant knowledge that the third-party defendant’s experts testified in the self-interest of the State of New York precluded the consideration of a most important factor in determining the weight to be given to their opinions. In view of the peculiar circumstances of this case, we conclude that admission of the offered evidence and a proper charge based thereon would have protected the rights of defendant without prejudice to the third-party defendant.
Accordingly, we would affirm Trial Term’s order and grant a new trial on the third-party complaint.